Citation Nr: 1042012	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  03-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  `Entitlement to an effective date earlier than January 29, 
2001, for the assignment of a 70 percent rating for the service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of a total rating for compensation based on 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2001 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO) 
which granted an increased rating of 70 percent for the service-
connected post-traumatic stress disorder, and granted a TDIU, 
both effective January 29, 2001.  The Veteran asserts that an 
earlier effective date is warranted for the increase to 70 
percent for the service-connected PTSD, and for the assignment of 
TDIU.

The Board remanded these claims in April 2004 for additional 
development and adjudicative action.  Part of the basis for the 
April 2004 remand was to have the RO issue a rating decision 
addressing whether there was clear and unmistakable error in the 
April 1998 rating decision, which continued the 50 percent 
evaluation for post-traumatic stress disorder.  In June 2004, the 
RO issued a rating decision, which determined that there was no 
clear and unmistakable error in the April 1998 rating decision.  
The Veteran has not appealed that decision, and thus that claim 
is not part of the current appeal.  See 38 C.F.R. § 20.200 
(appeal before Board consists of timely filed notice of 
disagreement in writing and, after the issuance of a statement of 
the case, a substantive appeal).

In a decision promulgated in February 2005, the Board denied an 
effective date prior to January 29, 2001, for the assignment of a 
70 percent rating for the service-connected PTSD, and for the 
grant of a TDIU, thereby affirming the RO's June 2001 decision.  
The Veteran appealed the Board's February 2005 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).

In a January 2007 Memorandum Decision, the CAVC set aside the 
February 2005 decision and remanded the matter for further 
adjudication, based on a finding that the Board's February 2005 
reasons and bases were inadequate.

In a subsequent decision issued by the Board, in September 2007, 
the Veteran's claims for earlier effective dates for the 
assignment of a 70 percent rating for the service-connected PTSD 
and the TDIU were once again denied.  The Veteran, in turn, 
appealed the Board's September 2007 decision to the Court.

In August 2008, the Veteran and VA's general counsel (the 
parties) filed a joint motion to vacate and remand the Board's 
September 2007 decision.  The Court granted the joint motion in 
August 2008, and the case was returned to the Board.

The Board denied the claims in a January 2009 decision.  By Order 
dated in January 2010, pursuant to a joint motion, the Court 
again remanded the decision to the Board for readjudication.  The 
joint motion noted that the Board failed to afford the Veteran a 
personal hearing.  In October 2010, the Veteran's attorney 
withdrew the Veteran's request for the hearing.  Also additional 
evidence was submitted, and the attorney waived RO consideration 
of that evidence.  


FINDINGS OF FACT

1.  On April 18, 1998, the RO denied entitlement to an evaluation 
in excess of 50 percent for PTSD and TDIU.  The Veteran did not 
appeal those determinations and they are now final.

2.  An April 27, 1998, VA clinical record is an informal claim 
for increase for PTSD.

3.  An August 27, 1999, VA clinical record is an informal claim 
for entitlement to TDIU.

4.  An increase in disability due to the service-connected PTSD 
and entitlement to TDIU are factually ascertainable in February 
1998.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of April 
19, 1998, for the award of a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for the assignment of an effective date of 
August 27, 1999, for the award of TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1970 administrative decision, the RO determined 
that injuries the Veteran had sustained in a January 1970 
automobile-train accident while in service, which included a head 
injury, were the result of willful misconduct and reckless 
disregard of the probable consequences of his actions.

Service connection for PTSD with an initial 50 percent rating was 
granted by means of an April 1993 rating decision, effective 
March 19, 1992.  The Veteran was notified of this determination, 
including his appellate rights, and he did not appeal the 
decision.

In June 1996, the Veteran submitted a claim for increased 
benefits for PTSD.  In a January 1997 rating decision, the RO 
continued the 50 percent evaluation for PTSD.  The Veteran was 
notified of this determination, including his appellate rights, 
and he did not appeal the decision.

In September 1997, the Veteran submitted a claim for increased 
benefits for PTSD.

A February 1998 VA examination report shows that a social worker 
had an opportunity to review the Veteran's claims file and 
interview the Veteran.  The Veteran stated that he felt closest 
to his current wife and stepson and reported that their 
relationship was "really good," but noted that they had their ups 
and downs.  The Veteran's wife reported that the relationship had 
problems and that the Veteran had a lot of "rage."  She also 
stated the Veteran had threatened to hit her, but noted that the 
Veteran had not followed through on his threat.  The Veteran 
stated that the person with whom he was closest to after his wife 
and stepson was his mother, who he would see two times a week.  
He noted that they had a "good relationship."  He stated that he 
had one close friend who had moved to Arizona, but denied having 
any other close relationships, as he did not trust people.  He 
stated that he last worked in 1991 and that "due to a physical 
injury on the job, he left."  The Veteran stated he would drive 
around two to three hours a day as part of his leisure 
activities.  He also enjoyed housework and yard work and would 
play with his stepson.  He denied having any hobbies.

The Veteran reported having nightmares approximately three times 
a week with some night sweats.  He stated that his sleep pattern 
had been the same for the last one to two years.  Regarding 
intrusive thoughts, he reported that his daily thoughts about 
Vietnam had increased, which he attributed to getting older.  
When subjected to an unexpected noise, he was startled.  He 
stated he avoided crowds and would get really anxious.  The 
Veteran stated he spent most of his time at home, which had 
increased in the last one to two years.  His wife complained that 
the Veteran did not share his feelings with her.  The Veteran 
stated that his prior wife had died in 1995 and that he had no 
contact with his stepchildren.  He reported an increase in his 
depression symptoms, such as anger, irritability, isolation, and 
poor appetite.  He had poor concentration and short-term memory 
and feelings of sadness and loneliness.  He cried three to four 
times a week when he was alone.  He had poor motivation and self-
esteem.  The Veteran stated that he would feel angry and that 
after he would feel angry, he knew he shouldn't have felt that 
way and would feel "stupid."  He denied receiving any treatment 
at that time for post-traumatic stress disorder.  He also denied 
any suicidal ideations.

The social worker stated that the Veteran was polite and provided 
information willingly with good eye contact but appeared to have 
difficulty remembering some dates and places.  He stated he felt 
the Veteran's PTSD had increased.  He noted the Veteran continued 
to have nightmares and that the Veteran had reported that his 
intrusive thoughts about Vietnam had increased by 50 percent.  
The social worker stated that the Veteran reported an increase in 
hypervigilance and spending the majority of his time at home, but 
no significant change in his "numbing symptoms."  He also stated 
that it appeared the Veteran had an increase in depression 
symptoms and referred the Veteran to the Vet Center for 
counseling.

A February 1998 VA psychiatric evaluation report shows that the 
examiner had an opportunity to review the Veteran's claims file, 
including the report by the social worker.  The Veteran reported 
having daily intrusive thoughts about Vietnam and weekly 
flashbacks.  He denied having any friends and reported he 
suffered from a severe startle response and a lack of trust of 
other people.  The examiner reported past findings related to the 
Veteran's PTSD and the automobile accident, wherein the Veteran 
sustained several injuries, including one to his head.  The 
Veteran reported that he was unable to work due to "severe 
cognitive deficits and physical limitations" stemming from his 
injuries sustained during a motor vehicle accident in 1970.  The 
examiner stated that the Veteran was cooperative and adequately 
groomed, was oriented to person, but not to time, place, or 
purpose of the evaluation.  The Veteran displayed poor general 
fund of knowledge and was unable to recall any of the five most 
recent presidents of the United States.  He displayed poor 
abstract reasoning skills and had severe difficulties repeating 
numbers forward and backward.  The Veteran was unable to recall 
what he ate for breakfast the day before and what gift he 
received from his wife at Christmas.  He was also unable to state 
the date of his wife's birthday or the age of his daughter.

The examiner stated the Veteran displayed severe recent and 
remote memory deficits, displayed a flat affect, and described 
suffering from a mildly dysphoric mood.  He noted the Veteran 
suffered from an impaired impulse control, given his violent 
acting out towards his wife.  He noted the Veteran denied any 
past suicidal or homicidal ideation.  The rate and flow of the 
Veteran's speech was within the normal range.  The examiner 
stated the following:

The Veteran appears to meet the DSM-IV 
criteria for chronic post traumatic stress 
disorder, as well as progressive dementia 
due to head trauma.  The Veteran is 
severely socially, industrially and 
emotionally impaired and appears to qualify 
for a permanent and total unemployability 
rating.  The Veteran is not competent to 
manage his benefits without the assistance 
of his wife.  The Veteran appears to be 
primarily unemployable due to his severe 
cognitive deficits brought on by his head 
injury which he sustained in 1970.

The Global Assessment of Functioning (GAF) score was 35.

In an April 18, 1998 rating decision, the RO continued the 50 
percent evaluation for PTSD and denied TDIU.  The Veteran was 
notified of this determination that same month, including his 
appellate rights, and he did not appeal the decision.

An April 27, 1998, VA outpatient treatment report shows that the 
Veteran was seen for low back pain and insomnia due to the back 
pain.  The examiner entered an assessment of PTSD and noted the 
Veteran had reported having more nightmares.  The Veteran 
reported that he was in a "group" at Klamath Falls.

In a January 1999 rating decision, the RO determined that the 
Veteran was incompetent to handle the disbursement of funds.  The 
Veteran was notified of this determination that same month, 
including his appellate rights, and he did not appeal the 
decision.

A January 1999 VA outpatient treatment report shows that the 
Veteran reported his nightmares had gotten worse since he and his 
wife had separated two weeks prior.  He also stated his sleep was 
worse.  The examiner stated the Veteran's mood was somber but 
that the Veteran was coherent without a psychosis.  The Veteran 
denied any thoughts of harm to self or others.  The examiner 
stated that the Veteran had had a stress exacerbation due to 
marital separation and that the Veteran was not a danger to 
himself or others.  Another January 1999 VA outpatient treatment 
report shows that the Veteran reported that medication had helped 
his mood and sleep.  The examiner stated that the Veteran was 
quiet, calm, polite, and coherent without psychosis.  The Veteran 
denied thoughts of harm to himself and others.

A February 1999 VA outpatient treatment report shows that the 
Veteran was seeking to join a PTSD group.  The Veteran stated 
that he was at 50 percent and would be applying for more.  The 
social worker noted that the Veteran had a head injury in service 
and had lost the ability to read and write.  She also stated that 
the Veteran reported having nightly nightmares and flashbacks.

A March 1999 VA outpatient treatment report shows that the social 
worker stated the Veteran was doing well with the group.  A 
subsequent March 1999 treatment record shows that the Veteran was 
anxious about having to go back to Klamath Falls to pick up his 
mail from his mother.  The social worker stated the Veteran would 
go into flashbacks from Vietnam and was fearful that stress may 
cause a flashback.  Thirteen days later, the social worker stated 
the Veteran was working on ways to reduce flashbacks of Vietnam.

An April 1999 VA outpatient treatment report shows that the 
social worker stated the Veteran was doing well in the group and 
supported other participants.  She noted the Veteran's feedback 
was appropriate.  A subsequent treatment record from April 1999 
shows that the Veteran reported having divorced from his wife and 
having more problems with PTSD since then.  The examiner stated 
the Veteran had started smoking but was otherwise "doing well."  
That same day, the social worker stated the Veteran participated 
well in the group and that the group had worked on PTSD issues, 
such as dealing with anger problems and authority figures and 
relationships.

A May 1999 VA outpatient treatment report shows that the social 
worker noted the Veteran was doing well in the group and gave 
appropriate feedback.  She stated that "many" felt depressed due 
to the rain.  In June 1999, the social worker stated the Veteran 
was participating well in the group and provided appropriate 
feedback to group members.  She stated that "many" were having 
problems with authority figures and that they discussed 
nightmares and problems sleeping.  At the end of the month, the 
social worker noted the Veteran was still having problems 
sleeping.

A July 1999 VA outpatient treatment report shows that the Veteran 
was upset that his wife had told him she wanted nothing to do 
with him.  He expressed believing that there was a reason he 
survived Vietnam and the car accident, and that there was a 
reason he would survive the divorce.  The Veteran stated that 
medication had helped with his mood, sleep, and anxiety.  The 
examiner stated that the Veteran had a stoic mood and an 
appreciative affect.  He was coherent without psychosis.  The 
Veteran denied any thoughts of harm to self and others.  The 
Veteran reported he was in a group with a VA social worker and 
that it was "very helpful for him."

An August 10, 1999, VA outpatient treatment report shows that the 
Veteran was doing well in the social work group.  The social 
worker stated that they worked on PTSD aspects of anger, rage, 
and flashbacks and issues of betrayal.  She noted that the 
Veteran was depressed over his divorce and how his wife was 
treating him.  He reported increased flashbacks and nightmares.  
An August 27, 1999, VA outpatient treatment report shows that the 
Veteran reported that his nightmares and night sweats were 
occurring nightly and that he had an increase in flashbacks.  The 
Veteran reported that his head injury had caused him not to be 
able to read or write and had caused short-and long-term memory 
problems.  He stated that his speech was also slow because of it.  
The Veteran reported that his PTSD symptoms were increasing and 
that he could no longer work.  The social worker entered a GAF 
score of 45.  An August 30, 1999, VA outpatient treatment report 
shows that the Veteran was "doing better."  He reported that the 
medications were helping his mood and sleep without side effects.  
The examiner stated that the Veteran had a calm mood and polite 
affect.  He was coherent without psychosis.  The Veteran denied 
thoughts of harm to self and others.  The examiner stated the 
Veteran was oriented times three.

A September 1999 VA outpatient treatment report shows that the 
social worker stated the Veteran did well in the group and gave 
appropriate feedback to others as needed.  She noted the Veteran 
continued to have flashbacks.

A January 2000 VA outpatient treatment report shows that the 
Veteran was seen by the social worker.  He reported he had 
proposed to his "lady friend" and that they were planning to 
marry.  His nightmares and flashbacks continued.  He stated that 
the girlfriend understood PTSD and that they got along "great."  
He added that he was excited about the relationship.

A March 2000 VA outpatient treatment report shows that the issues 
discussed during the group session were frustrations of 
interacting with VA, especially on compensation issues, and low 
self-esteem.  The therapist stated that everyone took part in 
that day's discussion.  An April 2000 treatment record shows that 
the Veteran participated well in the group and gave other members 
appropriate feedback.

On January 5, 2001, the Veteran submitted a statement asserting 
that his PTSD was worse.  A private psychodiagnostic examination 
shows that a psychologist, Dr. GW, stated she had examined the 
Veteran on January 29, 2001.  The Veteran reported he had been 
married five times and that his fifth wife handled him and his 
emotional problems better than the others had.  He denied being 
on any medication at that time.  He reported flashbacks during 
the day and nightmares at night.  The Veteran described himself 
as "extremely hypervigilant."  He stated he got very little sleep 
at night.  He also stated that his social activities had 
decreased significantly.  He noted that he and his wife used to 
go to concerts and plays, but not anymore.  The Veteran stated he 
did not like to leave home.  The psychologist stated that the 
Veteran's grooming was decent and that he appeared "quite 
anxious" in the interview.  She noted that the Veteran displayed 
good manners and was cooperative.  His speech was normal and 
understandable.  His remote memory appeared to be intact.  The 
Veteran was able to name five recent presidents and could 
remember his Social Security number.  However, short-term memory 
was poor in that the Veteran was able to remember only two of 
five items after five minutes.  He was particularly disadvantaged 
in the digit span, being able to give only four digits forward 
and two backward.  The psychologist noted that this was an 
"improvement" from the Veteran's performance in 1991, when he 
could give only two digits forward and two backward.  The 
Veteran's remote memory appeared to have improved as well, as did 
his concentration.  The psychologist stated the Veteran's 
conversation was logical and appropriate.  His ability to 
interpret an abstract saying was adequate, and his reasoning was 
good.  The psychologist stated the Veteran appeared quite anxious 
and uncomfortable.  She entered diagnoses of PTSD, which she 
stated was "severe," and dementia due to head injury, which she 
stated was "stable."  She entered a current GAF score of 40 
"based solely on" PTSD diagnosis.

The psychologist stated the following:

[The Veteran]'s problem stemming from brain 
damage from his accident appears to have 
stabilized and he appears to have 
compensated in some ways, in that his 
performance in some areas ha[ve] improved.  
His cognitive abilities have improved in 
some areas since 1991.

On the other hand, his PTSD appears to be 
worsening significantly.  His isolation is 
more severe, he does not get relief in 
terms of being able to sleep or get rid of 
nightmares, even with various medications.

He would be able to still perform his job 
as a janitor at the mall if his only 
problem w[as] the brain damage; however, 
his PTSD symptoms would make it impossible 
to find any kind of employment at this 
time.

A February 2001 VA PTSD examination shows that the psychologist 
reviewed the Veteran's medical records and claims file.  He 
specifically indicated that, "This examination will cover the 
period from 2/18/98 to present."  The examiner also noted that 
special attention was given to the last C&P examination conducted 
by Dr. M on February 18, 1998.  The Veteran reported having 
intrusive thoughts about once a day.  He had nightmares every 
night and flashbacks every other day.  The Veteran stated that he 
did not watch television because he was worried that Vietnam 
would be brought up.  He did not associate with anyone but his 
immediate family and was noted to be "extremely distrustful" of 
people.  Affect was blunted.  The psychologist stated that the 
Veteran did not have foreshortened future.  The Veteran reported 
he got about four hours of sleep a night.  He stated he had an 
angry outburst about every other day.  He also stated his 
concentration was impaired.

The psychologist noted that the Veteran's concentration problems 
were "at least in part" due to brain damage.  He stated the 
Veteran was in "considerable emotional distress" daily from his 
PTSD symptoms.  Social functioning was "extremely impaired," and 
the Veteran was "extremely socially isolated."  He noted that the 
Social Security Administration had found the Veteran to be 
completely disabled due to a back injury and dementia but that in 
the absence of these two problems, the Veteran would still be 
"severely occupationally impaired."  He added that due to the 
Veteran's PTSD symptoms, he would not be able to sustain gainful 
employment because of his severe problem being around people and 
getting along with them.  The Veteran's thought processes were 
goal directed and content was not bizarre.  His logic was linear, 
and there was no evidence of looseness of associations.  The 
Veteran was unable to do serial sevens, which the psychologist 
stated was probably due to the brain injury.  The Veteran denied 
delusions and hallucinations.  The psychologist stated that the 
Veteran behaved appropriately and was cooperative.  Eye contact 
was "good," and there was no unusual motor activity.  The Veteran 
reported having one suicidal attempt in 1995 and his last 
suicidal thought was approximately one year prior, which was 
"fleeting."

The psychologist stated that the Veteran was unable to recite the 
alphabet without errors.  He was able to state his date of birth 
and Social Security number, but was unable to name the current 
president and the last five presidents in chronological order.  
The Veteran was not aware of current events.  Concentration was 
"impaired."  He was able to recall three digits forward and 
three digits backward.  The psychologist stated the Veteran did 
not have any obsessive or ritualistic behavior which interfered 
with routine activities.  The Veteran's speech was clear, fluent, 
and at a normal rate.  There was no presence of irrelevant, 
illogical, or obscure speech patterns.  The Veteran reported he 
had panic attacks every other day.  His mood was moderately 
depressed with a blunted affect.

The psychologist noted that he called the Veteran's wife and she 
verified that the Veteran did not know her birthday and could not 
accurately report his oldest daughter's birthday.  She stated 
that in the two years she had known the Veteran, she had seen him 
improve in his cognitive functioning.  For example, she stated 
that the Veteran was now able to budget money for the month and 
not run out of money.  She also stated that when she first met 
the Veteran, he could not go to the store and shop from a short 
list but that he could now.  The Veteran's wife noted where the 
Veteran had difficulty was reading, writing, and remembering.

The Veteran took a test to screen for dementia.  The psychologist 
stated that the Veteran scored 28/30, which was in the normal 
range "according to Dr. L[]."  He noted that senile patients 
scored in the 9 to 12 range.  He stated there was no evidence 
that the Veteran was "extremely cognitively impaired overall."  
He noted that the Veteran's score was "much improved over his 
1996 testing."  The psychologist made the following conclusion, 
in part:

The Veteran clearly has a severe case of 
chronic PTSD[,] which, in itself, is quite 
disabling as discussed above.  There are 
assertions in his file that his dementia is 
progressive and he is primarily 
unemployable due to his cognitive deficits 
from his 1970 head injury.  The evidence I 
have does not support these contentions.  
Dementia due to head trauma typically is 
nonprogressive (DSM-IV, p. 148).  CT Scan 
evidence supports the hypothesis in the 
case of this Veteran.  In a phone 
conversation with our radiologist, he 
reported that the CT scans from 1996 and 
the recent one done for this C&P in 2001 
showed no change. . . .  Since the vet had 
a full-time job 1995-1996 and left because 
of a back injury, it is not logical to 
assume that the vet's inability to continue 
to work was because of his dementia.  In 
spite of the dementia, the vet was holding 
a job and his dementia is not worsening.

Thus, I view Dr. M[]'s statement that "the 
Veteran appears to be primarily 
unemployable due to his severe cognitive 
deficits brought on by his head injury" to 
be contradictory to the current evidence I 
have discussed.

The psychologist entered diagnoses of PTSD, chronic and severe 
with panic attacks, and dementia due to head injury.  He entered 
a GAF score of 40, now and for the past 12 months, which was 
attributable only to PTSD.

In June 2004, the RO determined that the April 1998 rating 
decision, which continued the 50 percent evaluation for PTSD, did 
not contain clear and unmistakable error.

In August 2004, the Veteran submitted additional records from a 
private facility, which are dated from June 1997 to October 1997.  
They show that the Veteran complained of flashbacks and about a 
recent VA examination.  In August 1997, the therapist stated that 
the Veteran and his spouse were doing "fairly well" and noted 
that they were very committed in their relationship.  In 
September 1997, the therapist noted that the Veteran indicated he 
was doing well.  In October 1997, the Veteran reported having a 
two-hour intrusive thought about Vietnam.

The Veteran contends that an effective date of February 26, 1998, 
is warranted for the grant of his increased evaluation to 70 
percent for PTSD and the assignment of a TDIU, or at least going 
back to January 7, 1999, based upon an informal claim for 
increase.

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase (which includes a claim for TDIU) shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date for a 
claim for increase may be granted prior to the date of claim if 
it is ascertainable that an increase in disability had occurred 
within one year from the date of claim.  If it is factually 
ascertainable that the increase in disability occurred outside of 
this timeframe; i.e., sometime prior to the one-year period 
preceding the date of claim, then the effective date is the date 
of claim.  38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. 3.157(b), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal claim 
for increased benefits, which would include an informal claim for 
a total rating for compensation based upon individual 
unemployability.  See Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  The date on the VA outpatient or hospital examination 
will be accepted as the date of claim.  38 C.F.R. 3.157(b).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411, pursuant to General Rating Formula 
for Mental Disorders.  Under the general formula, a 50 percent 
rating is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In cases where the schedular rating is less than 100 percent, 
TDIU may be assigned when the individual is unable to secure or 
follow a substantially gainful occupation as the result of 
service-connected disability, without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU's may be assigned, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single accident, 
or affecting a single body system, such as orthopedic, will be 
considered as one disability.  Id.

When an RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for TDIU, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. App. 
413, 418 (1999); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider TDIU).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

An opinion from Alison Prescott, Ph.D., dated in January 2009 is 
of record.  After a thorough review of the Veteran's medical 
records from the pertinent time period, she stated that the VA 
examiner who conducted the February 1998 VA examination 
underestimated the Veteran's PTSD symptoms and she concurred in 
the opinion of the VA examiner who conducted the February 2001 VA 
examination that the Veteran's PTSD was chronic and severe.  
These examiners also disagreed with the opinion of the February 
1998 VA examiner who found that the Veteran's nonservice-
connected dementia was the major cause of the Veteran's 
psychiatric impairment.  She opined that, based on the Veteran's 
treatment records and examination reports, that his PTSD 
increased in severity in February 1998 compared to when he was 
working as a janitor in the mid 1990's.  She also opined that the 
Veteran's was unable to work solely due to his PTSD starting in 
February 1998.  

The Board affords great probative weight to the opinion of Dr. 
Prescott as she reviewed the Veteran's medical records during the 
pertinent time period and provided a rationale for her opinion.  
The opinion of the VA examiner who conducted the February 2001 VA 
examination also found that the Veteran's PTSD symptoms increased 
in severity and were severe from February 1998.  Here, the facts 
in this case now establish that the Veteran's disability had 
increased in severity to the 70 percent level in February 1998, 
as he has most of the symptomatology contained in the 70 percent 
rating, particularly severe occupational and social impairment.  
In addition, he was unable to work due to his PTSD from February 
1998.  

The opinions of Dr. Prescott and the 2001 VA examiner's report 
clearly show a 70 percent rating is warranted from February 1998.  
However, the last final denial for an increased rating for PTSD 
and TDIU was on April 18, 1998.  A claim for CUE in that decision 
was denied in June 2004, was not appealed, and is now final.  

Accordingly, no effective date earlier than April 19, 1998 (the 
last final denial)  may be assigned even though the evidence of 
record shows that the increase was warranted in February 1998.   

The Veteran's date of claim for an increased rating for PTSD is 
April 27, 1998.  As the evidence meets the statutory and 
regulatory criteria for assignment of a date prior to the date of 
the claim, April 19, 1998, the day following the last final 
denial will be the effective date of the increase.  See 38 C.F.R. 
§ 3.400(o)(2).

In the August 27, 1999, VA clinical note, the Veteran reported 
that his PTSD symptoms were increasing and that he could no 
longer work because of them.  The Board finds that this 
established an informal claim for TDIU under 38 C.F.R. § 3.157.  
From April 19, 1998, the Veteran had a combined evaluation of 80 
percent for his service-connected disabilities, as service 
connection was in effect for PTSD (70 percent); tinnitus (10 
percent); shrapnel scars of right arm (0 percent); and right ear 
hearing loss (0 percent).  See 38 C.F.R. § 4.25.  Therefore, he 
met the schedular criteria for TDIU at that time.  See 38 C.F.R. 
§ 4.16(a).  The medical evidence of record indicates that the 
Veteran was unemployable due to his service-connected PTSD 
starting in February 1998.  As the evidence demonstrating an 
inability to work is more than one year prior to the date of the 
informal claim,  the earliest he can be awarded TDIU under 38 
C.F.R. § 3.400(o)(2) is the date of the informal claim, August 
27, 1999.  


ORDER

Entitlement to an effective date of April 19, 1998, for the 
assignment of a 70 percent evaluation for PTSD is granted.

Entitlement to an effective date of August 27, 1999, for the 
assignment  of TDIU is granted




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


